               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
LORENDA HILL,                             :     Civil No. 1:17-cv-1491
                                          :
                   Plaintiff,             :
                                          :
             v.                           :
                                          :
                                          :
JAY W. GRAEN and WERNER                   :
ENTERPRISES, INC.                         :
                                          :
                   Defendants.            :     Judge Sylvia H. Rambo

                                MEMORANDUM

      Presently before the court is a motion in limine filed by Defendants Jay W.

Graen and Werner Enterprises (“Defendants”) to preclude the testimony of Kendra

Kubala, Psy.D. (“Dr. Kubala”), an expert witness proffered by Plaintiff, Lorenda

Hill (“Plaintiff”). (Doc. 44.) For the reasons set forth below, Defendant’s motion

will be denied.

I.    Background

      On May 10, 2017, Plaintiff filed the instant complaint alleging that on August

15, 2016, Defendant Graen was negligently operating a tractor trailer owned by

Defendant Werner enterprises in Metal Township, Franklin County, Pennsylvania.

Plaintiff alleges that Defendant Graen’s negligence caused him to rear-end her

vehicle, resulting in severe physical and psychological injuries.

      Defendants filed a motion to dismiss on November 20, 2017, which was

denied by this court’s order dated May 10, 2018. (Docs. 14, 27.) Defendants
subsequently filed an answer to the complaint on May 14, 2018. (Docs. 28, 29.)

Defendants contacted the court via letter requesting that the court address discovery-

related issues that had arisen between the parties. (Doc. 28.) The court held a

telephone conference in an effort to resolve these issues on January 30, 2019;

however, the court determined that a formal motion in limine was required and

ordered that the matter be briefed. (Doc. 43.) In sum, Defendants argue that Dr.

Kubala should be precluded as a psychological expert because Plaintiff failed to

adequately plead psychological harm in her complaint and also failed to properly

disclose Dr. Kubala as a non-treating psychologist. The matter has been fully briefed

and is ripe for disposition.

II.   Legal Standard

      The Third Circuit has articulated the following factors that a court should

use in determining whether to exclude an expert witness where the party seeking

exclusion alleges that it was not properly noticed of the opposing party’s intent to

use such an expert:

       (1) the prejudice or surprise in fact of the party against whom the
      excluded witnesses would have testified, (2) the ability of that party to
      cure the prejudice, (3) the extent to which waiver of the rule against
      calling unlisted witnesses would disrupt the orderly and efficient trial
      of the case or other cases in the court, and (4) bad faith or wilfulness in
      failing to comply with the district court’s order.

      Additionally, the importance of the excluded testimony should be
      considered. [T]he exclusion of critical evidence is an extreme sanction,


                                          2
       not normally to be imposed absent a showing of willful deception or
       flagrant disregard of a court order by the proponent of the evidence.

Cabrera v. Ross Stores of Pa., LP, 646 F. App’x 209, 211 (3d Cir. 2016) (quoting

Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997)) (internal

quotations and citations omitted).

III.   Discussion

       Defendants argue that Dr. Kubala should be excluded as an expert on the issue

of Plaintiff’s psychological injuries because “[P]laintiff failed to disclose any claims

of psychological injury.” (Doc. 45.) Defendants first suggest that the “boilerplate”

language in the complaint stating Plaintiff “suffered emotional injuries along with

the physical injuries suffered” (Doc. 1, ¶ 16) is insufficient to notice Defendants that

Plaintiff was seeking damages for psychological harm. Defendants also suggest that

Plaintiff further obfuscated her claim for psychological damages by failing to

disclose that she suffered emotional injuries in response to Defendant’s

interrogatories. Defendants served the following interrogatories:

       Give a detailed description of the nature, extent[,] and duration of any
       and all injuries allegedly sustained by you in the accident . . .

       If treated by any hospital, health care centers and/or by a physician,
       physical therapist[,] or medical person, as a result of the accident, state
       the names, addresses, dates[,] and duration of all care.

(Doc. 45, Ex. C, ¶¶ 9, 11.) Plaintiff responded to these interrogatories, but did not

refer to any mental, emotional, or psychological harms or treatment. (Doc. 45, Ex.


                                           3
D, ¶¶ 9, 11.)    Plaintiff did refer Defendant to certain medical documents and

reserved the right to supplement her responses; however, none of the medical

documents referred to such injuries and Plaintiff does not appear to have

supplemented her responses to include such injuries. (Id.) Plaintiff argues that

Defendants were on notice that she intended to pursue damages for emotional or

psychological harm because of her deposition testimony:

      Q: Do you recall making any complaints to Jefferson Family Practice
      of Posttraumatic stress in connection with this accident?

      A: In connection with it?
      Q: Yes, after it.
      A: Yes.

      Q: What did you tell them about posttraumatic stress?
      A: I just tell them that, you know, it was – how do I want to explain it?
      It was more so I’m scared to drive. Pretty much that, I don’t drive like
      I used to.
      ....
      Q: Did anyone, any of your medical providers refer you to any other
      doctors with respect to the posttraumatic stress syndrome?
      A: Yes.
      Q: Who did they refer you to?

      A: Delaware – Trying to remember the name of the counselor.
      Delaware County Professional Services?

      Q: Where are they located aside from Delaware County?

      A: Well, the office that I was going to was at 15th and Walnut.

      Q: Were you treated by a particular counselor, practitioner?
                                         4
      A: Yes.

      Q: Do you know what her name was?
      A: Her name was Maggie – Maggie – oh gosh, Maggie something.
      Sobel. Maggie James Sobel.

      Q: S-O-B-A-L do you think?

      A: Yes.

(Doc. 51, Ex. A, pp. 51, 65-66.) Plaintiff apparently treated with this provider, later

identified as Mattie James Siebelius, for three or four months, approximately one

time per month. (Id. at pp. 65, 69.) Plaintiff, however, did not disclose that either

the orthopedic expert or Dr. Kubala would be testifying as expert witnesses until

January 4, 2019. (Doc. 44, Ex. H.)

      At this juncture, the court’s inquiry is two-fold. Initially, the court must

determine whether Plaintiff put Defendants on notice of her intention to pursue

emotional or psychological damages. If so, the court must determine whether

Plaintiff provided adequate notice of her proposed expert witness, Dr. Kubala. As

to the first part of said inquiry, the court finds that Defendants were sufficiently on

notice as to the potential for psychological or emotional damages. It is difficult to

perceive what other meaning would be gleaned from the phrase Plaintiff “suffered

emotional injuries along with the physical injuries suffered” (Doc. 1, ¶ 16), than

Plaintiff’s notice to Defendants that she intended to seek damages for psychological

harm. Furthermore, she mentioned a specific treating counselor for post-traumatic


                                          5
stress disorder during her deposition, yet Defendants raised no objection after

discovery of this treatment. Accordingly, the court finds that Defendants should

have been aware of the potential for psychological damages in the instant case.

      As to the second issue, Defendants rely primarily upon Cabrera v. Ross Stores

of Pennsylvania, LP, 646 F. App’x 209 (3d Cir. 2016), as controlling precedent

requiring this court to exclude Dr. Kubala. Cabrera, however, is an unpublished

opinion that merely held that a district court did not abuse its discretion by excluding

an expert witness and, even so, the factual underpinnings in that case were

substantially different from those in the instant dispute. In Cabrera, the plaintiff,

then proceeding pro se, delivered a box of proposed trial documents containing,

among other things, an expert report from a non-treating physician. Cabrera, 646

F. App’x at 210. The defendant was not aware of the documents until the district

court made them available to the defendant less than a month prior to trial. Id. Five

days later, at the pre-trial conference, the plaintiff conceded that she had no experts

to present because her only potential witness declined to appear absent a court order.

Id. at 210-211. The defendant filed a motion to exclude any expert testimony and a

motion for summary judgment, both of which were granted by the district court. Id.

at 211.

      The factual dissimilarities here are obvious. Plaintiff provided notice of her

expert, not on the eve of trial, but prior to the expert witness disclosure deadline and


                                           6
approximately three months before trial. Although Plaintiff’s failure, prior to

January 4, 2019, to disclose her intention to use an expert to demonstrate

psychological harm is worthy of admonition, it does not so severely or irreparably

prejudice Defendants that exclusion of her testimony, and accordingly, Plaintiff’s

claim to emotional or psychological damages is appropriate. Cabrera, 646 F. App’x

at 211 (“[T]he exclusion of critical evidence is an extreme sanction, not normally to

be imposed absent a showing of willful deception or flagrant disregard of a court

order.”)

      Applying the factors set forth in Cabrera, Defendants have demonstrated only

a moderate inconvenience rather than true prejudice or surprise; any prejudice

suffered by Defendant could easily be cured by an extension of discovery rather than

exclusion of the expert witness; the pendency of this motion has already stayed and

extended said deadlines and trial dates, so there would be no interruption to the

orderly progression of this matter to trial; and, finally, there is no evidence of bad

faith or willfulness in Plaintiff’s failure to supplement her discovery responses.

Although such an oversight should not be condoned, it does not rise to such a level

that preclusion of a significant portion of Plaintiff’s claim should result.

Accordingly, the court finds that Defendants have failed to demonstrate that

Plaintiff’s failure to supplement her discovery responses is sufficiently prejudicial

under the factors set forth in Cabrera, and, thus, Dr. Kubala’s testimony should not


                                          7
be precluded.1 The court will, however, grant Defendants additional time to retain

an expert and prepare responsive expert reports, if necessary.

IV.    Conclusion

       For the reasons set forth above, Defendants have failed to demonstrate

undue prejudice or willful delay that would justify the exclusion of Plaintiff’s

proposed expert testimony. Accordingly, Defendant’s motion in limine will be

denied.

       An appropriate order will follow.

                                                         s/Sylvia H. Rambo______________
                                                         SYLVIA H. RAMBO
                                                         United States District Judge

Dated: June 11, 2019




1
  Alternatively, Defendants argue that Dr. Kubala should be precluded as a non-treating physician
from discussing Plaintiff’s representations about the facts surrounding the accident. See F.R.E.
803. It is unclear what, if any, such statements Dr. Kubala would testify to or will be included in
her report. Accordingly, the court will deny Defendants’ motion on this issue without prejudice
to renewal during trial, with specificity, in the event such hearsay becomes apparent.
                                                8
